 AO 154 (10/03) Substitution of Attorney



                                            UNITED STATES DISTRICT COURT
                                                       Eastern      District of        California

            MICHAEL LENOIR SMITH                                                  CONSENT ORDER GRANTING
                                                  Plaintiff (s),                  SUBSTITUTION OF ATTORNEY
                               V.
                DARREN ALBEE, et al.
                                                                                  CASE NUMBER:            2:15-cv-1598 JAM KJN (PC)
                                                Defendant (s),

            Notice is hereby given that, subject to approval by the court,                          County of Sacramento                         substitutes
                                                                                                              (Party (s) Name)

                              Carl L. Fessenden                                   , State Bar No.             161494              as counsel of record in place
                              (Name of New Attorney)

 place of       Peter C. Zilaff                                                                                                                                .
                                                              (Name of Attorney (s) Withdrawing Appearance)



 Contact information for new counsel is as follows:
            Firm Name:                     Porter Scott
            Address:                       350 University Avenue, Suite 200, Sacramento, CA 95825
            Telephone:                     (916) 929-1481                                Facsimile (916) 927-3706
            E-Mail (Optional):             cfessenden@porterscott.com


 I consent to the above substitution.                                                                         /s/ Robyn Truitt Drivon
 Date:          November 2, 2018                                                                                Robyn Truitt Drivon
                                                                                                                   (Signature of Party (s))

 I consent to being substituted.                                                                                  /s/ Peter C. Zilaff
 Date:          November 2, 2018                                                                                    Peter C. Zilaff
                                                                                                          (Signature of Former Attorney (s))

 I consent to the above substitution.
 Date:          November 5, 2018                                                                                /s/ Carl L. Fessenden
                                                                                                                (Signature of New Attorney)



 The substitution of attorney is hereby approved and so ORDERED.


 Date:          Nov. 19, 2018                                                                                  /s/ Kendall J. Newman
                                                                                                                           Judge

 [Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
/smit1598.sub
